Name: 85/636/EEC: Commission Decision of 20 December 1985 amending Decision 84/520/EEC granting financial assistance for special measures of Community interest relating to transport infrastructure (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  transport policy
 Date Published: 1985-12-31

 Avis juridique important|31985D063685/636/EEC: Commission Decision of 20 December 1985 amending Decision 84/520/EEC granting financial assistance for special measures of Community interest relating to transport infrastructure (Only the German text is authentic) Official Journal L 379 , 31/12/1985 P. 0052 - 0053COMMISSION DECISION of 20 December 1985 amending Decision 84/520/EEC granting financial assistance for special measures of Community interest relating to transport infrastructure (Only the German text is authentic) (85/636/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1889/84 of 26 June 1984 introducing special measures of Community interest relating to transport infrastructure (1), and in particular Article 4 thereof, Having obtained the opinion of the Committee referred to in Article 7 of that Regulation, Whereas the application of the said expenditure of the rate of 60 % of the maximum Community assistance entails an adjustment of the financial assistance granted to projects under Commission Decision 84/520/EEC (2), the total amount of financial assistance granted remains unchanged; Whereas the conditions set out in the said Regulation for granting financial assistance are met, HAS ADOPTED THIS DECISION: Article 1The table annexed to Decision 84/520/EEC is hereby replaced by the table annexed to this Decision. Article 2This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 20 December 1985. For the Commission Stanley CLINTON DAVIS Member of the Commission (1) OJ No L 177, 4. 7. 1984, p. 4. (2) OJ No L 290, 7. 11. 1984, p. 25.